UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1360



ELSA TEKLE,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-906-077)


Submitted:    September 19, 2005           Decided:   November 2, 2005


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Allan Ebert, LAW OFFICES OF ALLAN EBERT, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Michelle Gorden Latour,
Senior Litigation Counsel, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Elsa Tekle, a native of Eritrea, petitions for review of

an order of the Board of Immigration Appeals (Board) denying as

untimely her motion to reopen immigration proceedings.          We have

reviewed the record and the Board’s order and find that the Board

did not abuse its discretion in denying the motion to reopen.         See

8 C.F.R. § 1003.2(a), (c) (2005).           Accordingly, we deny the

petition for review for the reasons stated by the Board.         See In

re: Tekle, No. A95-906-077 (B.I.A. Mar. 7, 2005). We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         PETITION DENIED




                                  - 2 -